DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, and 6-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kanda (2016/0193706).
Regarding claim 1, Kanda teaches a cutting apparatus comprising: 
a consumable part holding unit 16 having a holding surface (lower end of element 16) for holding a consumable part 17; 
a changing apparatus 18 for changing the consumable part; and 
a moving unit 23 for moving the changing apparatus between a changing position for changing the consumable part and a retracted position, wherein 

a rotational shaft 19, 
a first holder 181 for holding a used consumable part, the first holder having a first holding surface facing in an outward direction from the rotational shaft perpendicularly to the rotational shaft, and 
a second holder 182 for holding a replacement consumable part, the second holder being disposed in a position angularly spaced a predetermined angle from the first holder around the rotational shaft, the second holder having a second holding surface facing in an outward direction from the rotational shaft perpendicularly to the rotational shaft.
See Figs. 1-2.
	Regarding claim 4, Kanda teaches a processing chamber 12 having an entrance door 15 in Fig. 1.
	Regarding claim 6, a cutting unit having a spindle 16 and a cutting blade 17 is best seen in Fig. 1.  The cutting blade has a groove 171 which define a flange at an upper end.  It is known in the art that a lower end of the spindle 16 has a complimentary flange for engaging with the groove 171 of the blade 17.
	Regarding claim 7, Kanda teaches a workpiece being placed on a table in the processing room 12.  A surface where the table is rested on define a holding table.  Kanda also teaches a dressing board table (where element 20 is rested on) having a dressing board 20.  A consumable part 17 is on element 20.  Therefore, the consumable part 17 is considered to include the dressing board.

the cutting apparatus including 
a consumable part holding unit 16 having a holding surface for holding a consumable part 17, 
a changing apparatus 18 for changing the consumable part, and 
a moving unit 23  for moving the changing apparatus between a changing position for changing the consumable part and a retracted position, 
the changing apparatus including 
a rotational shaft 19, 
a first holder 181 for holding a used consumable part, the first holder having a first holding surface facing in an outward direction from the rotational shaft perpendicularly to the rotational shaft, and 
a second holder 182 for holding a replacement consumable part, the second holder being disposed in a position angularly spaced a predetermined angle from the first holder around the rotational shaft, the second holder having a second holding surface facing in an outward direction from the rotational shaft perpendicularly to the rotational shaft, the changing method comprising the steps of: 
placing a replacement consumable part 17 on a rest surface of a consumable part transport jig 20 that has a plurality of rest surfaces 201 for holding a plurality of consumable parts placed respectively thereon; 

positioning the rotational shaft of the changing apparatus parallel to the holding surface of the consumable part holding unit to bring the first holding surface into facing relation to a used consumable part, positioning the first holder 181 in a changing position for abutting against the used consumable part (used tool on the spindle 16), and holding the used consumable part on the first holder; 
retracting (Fig. 4-6) the first holder that has held the used consumable part from the changing position to a retracted position; and 
rotating the rotational shaft to bring the second holding surface that has held the replacement consumable part into facing relation to the holding surface of the consumable part holding unit, positioning the second holder in the changing position, and holding the replacement consumable part on the holding surface of the consumable part holding unit.
See Figs. 1 and 4-6.
Regarding claim 9, a cutting unit having a spindle 16 and a cutting blade 17 is best seen in Fig. 1.  The cutting blade has a groove 171 which define a flange at an upper end.  It is known in the art that a lower end of the spindle 16 has a complimentary flange for engaging with the groove 171 of the blade 17.
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kanda (2016/0193706) in view of Yamaura et al. (8,523,500), hereinafter Yamaura.
Kanda teaches the invention substantially as claimed except for the changing apparatus having a third holder and a fourth holder.
Yamaura teaches a cutting apparatus having a changing apparatus having multiple holders 84 for holding multiple consumable parts (T).  See Fig. 2.
Therefore, it would have obvious to one skilled in the art before the effective filling date of the claimed invention to provide the changing apparatus of Kanda a third holder and a fourth holder as taught by Yamaura for feeding multiple consumable parts to a processing station to reduce replacement time of the consumable parts.
When the third holder and the fourth holder have been incorporated into the apparatus of Kanda, it would have been obvious to one skilled in the art to position all . 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kanda (2016/0193706) in view of Kasihara et al. (2019/0219983), hereinafter Kasahara.
Kanda teaches cutting apparatus having a housing container 13 for a transport jig 20 and a temporary rest 22.
Kanda does not teach an image capturing unit for capturing an image of consumable parts on the transport jig.
Kasihara teaches a cutting apparatus having a transport jig 32 having an image capturing unit (40d) for displaying consumable parts of the transport jig 32 for monitoring them.  See Fig. 1.
Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to provide the housing container in Kanda an image capturing unit as taught by Kasihara for displaying consumable parts of the transport jig 32 for monitoring them.
Kasihara does not teach positioning the image capturing device in a transport route. To position an image capturing device at a desired location such as in a transport route is within the knowledge of one skilled in the art for monitoring the consumable parts both in the transport jig and on the temporary rest.
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Cutting apparatuses of general interest are cited in form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)272-4510.  The examiner can normally be reached on M-F: 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571)272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/PHONG H NGUYEN/Examiner, Art Unit 3724